 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 1 of 13 PageID: 326



*NOT FOR PUBLICATION*

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                           :
UNITED STATES OF AMERICA,                  :
                                           :
       v.                                  :   Crim. Action No.: 14-251 (FLW)
                                           :
David Wax,                                 :                OPINION
                    Defendant.             :
                                           :

WOLFSON, Chief Judge:

       Defendant David Wax (“Defendant”), a prisoner serving an 84-

month    sentence        at   FCI   Fairton,      seeks   compassionate    release

pursuant      to   the    First     Step   Act,   18   U.S.C.   §   3582(c)(1)(A).

Defendant seeks release from FCI Fairton to home confinement based

on underlying health issues, which he argues place him at a

heightened risk for complications if he contracts COVID-19. The

Government opposes Defendant’s motion, contending that Defendant

has not demonstrated extraordinary circumstances warranting his

release.       For the reasons stated below, Defendant’s motion is

DENIED.

  I.        BACKGROUND

       Defendant’s criminal conviction and sentence stem from his

involvement in a scheme to kidnap Orthodox Jewish men and forcibly

obtain from them a Jewish divorce document known as a “get.” In

connection with that scheme, on May 6, 2014, Defendant pleaded

guilty to one count of conspiracy to commit kidnapping in violation
    Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 2 of 13 PageID: 327



of     18    U.S.C.    §    1201(c)       See    ECF     No.   40,    Plea          Agreement.

Subsequently,         this      Court   sentenced        Defendant        to    a     term    of

imprisonment        of     84   months,   to     be     followed     by    two       years    of

supervised release.             See ECF No. 44, Judgment.                 At the time of

filing this motion, Defendant had served approximately 47 months

of his 84-month sentence, and his projected release date is May 4,

2022.

        On April 20, 2020, Defendant’s wife submitted a request for

compassionate release on her husband’s behalf to the Warden at FCI

Fairton.       See Def Br., Ex. A, April 20, 2020 email from Judy Wax.

On     May    18,     2020,     Defendant       filed    the   instant          motion       for

Compassionate         release     under   the     First    Step    Act,        18    U.S.C.    §

3582(c)(1)(A).1          To date, the BOP has not responded to Defendant’s

request.




1    At the time Defendant filed his motion, thirty days had not
yet passed since the request was filed with the Warden, thus,
Defendant had not fully exhausted the necessary administrative
remedies as required by 18 U.S.C. § 3582(c)(1)(A).      See United
States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)(dismissing motion
for compassionate release for failure to comply with 18 U.S.C. §
3582(c)(1)(A)’s thirty day waiting period for filing a motion in
district court). However, the thirty day waiting period expired
on May 21, 2020, and thus, the Court need not dismiss Defendant’s
motion for failure to exhaust. See United States v. Sellers, Crim.
No. 10-434 2020 WL 1972862, at *1 (D.N.J. Apr. 24, 2020)(noting
that although the thirty day waiting period had not yet passed at
the time defendant filed his motion for compassionate release, the
waiting period had expired as of the time of the court’s opinion
and thus “the exhaustion period under the statute [was] no longer
a hurdle to this Court’s decision”).

                                            2
 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 3 of 13 PageID: 328



     Defendant     is    a    58-year         old   male,     who    suffers     from

hypertension, obesity, and pre-diabetes.                 See Def. Br., Ex. B,

Letter from David J. Ogun, M.D.               Defendant’s doctor opines that

“obesity has been shown to be the greatest risk factor for death

from this pandemic, even greater than older age,” and recommends

that Defendant quarantine at his home with his family.                            Id.

Moreover, Defendant highlights data from the CDC which shows that

older   adults,   with   underlying        medical     conditions     particularly

obesity, are at higher risk of complications from COVID-19, as

well as a study of coronavirus patients in New York which allegedly

demonstrated that of the patients who became severely ill from

coronavirus “57%, had high blood pressure, 41% were obese and 34%

had diabetes.”     Id. at 3-4.           Accordingly, Defendant argues that

his medical conditions and age place him at particularly high risk

of contracting COVID-19, and incurring serious complications.

     Further,     Defendant     maintains       that   the    conditions    at   FCI

Fairton render it impossible for him “to take the preventative

self-care measures directed by the CDC for his high-risk group to

remain safe from COVID-19 infection.”               Id. at 10.      In that regard,

Defendant   highlights       that   he    cannot    self-quarantine,       maintain

self-distancing     protocols,       or    utilize     hand    sanitizer.         Id.

According to Defendant, COVID-19 is spreading through FCI Fairton,

and as of June 19, 2020, seventy-four inmates and four members of

the prison’s staff have tested positive for the virus.                     See ECF


                                          3
 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 4 of 13 PageID: 329



No. 58, Def. Second Supplemental Letter, June 19, 2020.                       Based on

these circumstances, Defendant requests that I reduce his sentence

and release him from FCI Fairton or permit him to serve the

remainder of his sentence on home confinement.                   Id. at 11.

     The Government opposes Defendant’s motion and argues that

there   are    no     extraordinary     or       compelling   reasons    to    release

Defendant to home confinement at this time.

  II.   DISCUSSION

     Once a federally imposed sentence commences, a district court

has limited authority to modify that sentence.                   Dillon v. United

States, 560 U.S. 817, 825 (2010) (“‘[A] judgment of conviction

that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in

limited circumstances.” (quoting 18 U.S.C. §3582(b))).                        One such

authority for modifying a sentence is found in the recently-enacted

First   Step        Act,    which   allows       a   defendant   to     be    afforded

compassionate release for “extraordinary and compelling reasons.”

18 U.S.C. § 3582(c)(1)(A)(i).            The statute provides, in relevant

part:

     (c) Modification of an imposed term of imprisonment.     The
     court may not modify a term of imprisonment once it has been
     imposed except that—

              (1)    in any case—

                           (A)   the court, upon motion of the
                                 Director of the Bureau of
                                 Prisons, or upon motion of the


                                             4
 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 5 of 13 PageID: 330



                          defendant after the defendant
                          has fully exhausted all
                          administrative rights to appeal
                          a failure of the Bureau of
                          Prisons to bring a motion on the
                          defendant’s behalf or the lapse
                          of 30 days from the receipt of
                          such a request by the warden of
                          the defendant’s facility,
                          whichever is earlier, may reduce
                          the term of imprisonment (and
                          may impose a term of probation
                          or supervised release with or
                          without conditions that does not
                          exceed the unserved portion of
                          the original term of
                          imprisonment), after considering
                          the facts set forth in section
                          3553(a) to the extent that they
                          are applicable, if it finds that
                          –

                          (i)    extraordinary and
                                 compelling reasons warrant
                                 such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i).         In other words, a defendant seeking

a reduction in his sentence under the First Step Act “bears the

burden of satisfying both that he has (1) exhausted remedies before

seeking judicial review, and (2) that compelling and extraordinary

reasons exist to justify compassionate release.”            United States v.

Sellers, Crim. No. 10-434, 2020 WL 19728862, at *1 (D.N.J. Apr.

24, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

     Congress     did   not      define    the    term      “compelling   and

extraordinary    reasons,”      but   instead    directed    the   Sentencing

Commission to define the term.         See 28 U.S.C. § 994(t) (providing

that the Sentencing Commission “shall describe what should be


                                       5
 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 6 of 13 PageID: 331



considered   extraordinary     and    compelling   reasons   for    sentence

reduction, including the criteria to be applied and a list of

specific examples”).      While the Sentencing Commission previously

defined that term as it relates to the Bureau of Prison’s (“BOP”)

discretion under the previous version of section 3582(c)(1)(A), it

has not, however, updated its Policy Statement since the passage

of the First Step Act.       See United States v. Rodriquez, ___ F.

Supp. 3d ___, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1, 2020); see

also U.S. Sentencing Guidelines Manual (“U.S.S.G.”), § 1B1.3,

Application Note 1 (U.S. Sentencing Comm’n 2018).            Nevertheless,

the Policy Statement provides useful guidance for district courts

in assessing a defendant’s eligibility for compassionate release,

but it “does not constrain [a court’s] independent assessment of

whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3852(c)(1)(A).”         Rodriquez, 2020 WL 1627331, at

*4 (alteration in original) (quoting United States v. Beck, 425 F.

Supp. 3d 573, 581–82 (M.D.N.C. 2019)).             The Policy Statement

provides that a defendant may show extraordinary and compelling

reasons for compassionate release based on the medical condition

of the defendant, the age of the defendant, the defendant’s family

circumstances,    or   for   “other   reasons.”      U.S.S.G.   §   1B1.13,

Application Note 1.     Relevant to Defendant’s motion, a defendant

may show extraordinary and compelling reasons for release based on

a medical condition where (1) “[t]he defendant is suffering from


                                      6
    Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 7 of 13 PageID: 332



a terminal illness (i.e., a serious and advanced illness with an

end of life trajectory),” or (2) he or she is “(I) suffering from

a serious physical or medical condition, (II) suffering from a

serious function or cognitive impairment, or (III) experiencing

deteriorating physical or mental health because of the aging

process,      that     substantially      diminishes    the    ability   of    the

defendant      to     provide   self-care     within   the    environment     of   a

correctional facility and from which he or she is not expected to

recover.”       Id.     Moreover, as the First Step Act instructs, the

Court must consider “the factors set forth in section 3553(a) to

the extent that they are applicable.”             § 3582(c)(1)(A).

        Here, Defendant has not shown that there are extraordinary

and compelling reasons justifying his release.                   As an initial

matter, Defendant does not satisfy any of the criteria identified

in U.S.S.G. § 1B1.13, cmt. n.1(A), as he is not elderly, does not

suffer from a terminal illness or a serious condition that impairs

his ability to care for himself within a correctional environment.

Further,      Defendant’s       medical   conditions   are    not   sufficiently

severe to establish a compelling basis for his release.                     First,

Defendant has not demonstrated that his pre-diabetes, as opposed

to diabetes, is an increased risk factor for coronavirus.                Second,

while individuals who suffer from obesity2 and high blood pressure,


2    The Centers for Disease Control and Prevention (“CDC”)
recognizes severe obesity and pulmonary hypertension as illnesses

                                          7
    Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 8 of 13 PageID: 333



such     as   Defendant,    are      at   a   higher     risk   of   suffering    from

complications after contracting COVID-19, it appears that the BOP

has provided Defendant with regular and consistent medical care.

In that connection, the Government obtained Defendant’s medical

records from the BOP and provided them to the Court.3 These records

confirm that Defendant does, in fact, suffer from hypertension and

obesity, albeit not sever obesity, but they also indicate that the

BOP is adequately managing Defendant’s medical care. Furthermore,

according to his medical records, it appears that Defendant has

been placed in quarantine since April 29, 2020, in order to

mitigate the risk of contracting COVID-19.

        Defendant highlights other cases involving younger inmates

with less severe medical conditions, and asserts that he “merits

compassionate release at least as much of these and many other

individuals.”       See ECF No. 56 Def. Reply Br. at. 1-4.                     However,

the     determination      of    whether          an   inmate   should    be    granted

compassionate      release      is   an   individualized        inquiry    and   those




that may put individuals at high risk for severe illness from
COVID-19. Groups at Higher Risk for Severe Illness, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last visited June 23,
2020). However, Defendant’s BMI is 36 and does not meet the CDC’s
threshold for “severe obesity,” which is is defined as a BMI of 40
or higher. Id.
3    Defendant’s medical records were not publicly filed on the
docket, and they were separately provided to the Court and
defense counsel.

                                              8
 Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 9 of 13 PageID: 334



cases,   which   involve    other   individuals       residing   in    wholly

different facilities, are not factually comparable.              Moreover, a

number of other courts have denied requests for compassionate

release by inmates with both similar and more severe medical

conditions, who are older than Defendant.             See United States v.

Falci,. Crim. No. 17-228, 2020 WL 3410914, at *4 (D.N.J. June 22,

2020) (denying motion for compassionate release where defendant

was a 60 year old man who suffered from “obesity, hypertension,

diverticulosis, diverticulitis, history of smoking, gallbladder

removal, colon reconstruction”); Durante v. United States, Crim.

No. 11-277, 2020 WL 2520280, at *2 (D.N.J. May 18, 2020) (denying

motion for compassionate release where defendant was a 66-year old

man with hypertension); United States v. Alexander, No. Crim. No.

19-32, 2020 WL 2507778, at *1 (D.N.J. May 15, 2020)(denying a

motion   for compassionate release where        the    defendant      suffered

from hypertension and obesity but medical records showed that BOP

was “adequately managing [his] medical care”); United States v.

Fry, Crim. No. 11-141, 2020 WL 1923218 (D. Minn. Apr. 21, 2020)

(denying motion for compassionate release where defendant was a

66-year-old man suffering from obesity, heart disease, and high

blood pressure).

     While the Court is sympathetic to Defendant’s concerns about

the potential complications which may arise if he were to contract

COVID-19, Defendant’s medical situation is not sufficiently severe


                                     9
Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 10 of 13 PageID: 335



such that the potential risk posed by COVID-19 renders his case

unique or exceptional.      United States v. Viteri, Crim. No. 19-

00044, 2020 WL 3396804, at *5 (D.N.J. June 19, 2020) (denying

motion for compassionate release because “Defendant has not shown

that his claimed medical conditions render him any more vulnerable

than other, non-high-risk inmates to the effects of COVID-19”).

As the Third Circuit has explained, “the mere existence of “COVID-

19 in society and the possibility that it may spread ... cannot

independently justify compassionate release.”             Raia, 954 F.3d at

597; see also Durante, 2020 WL 2520280, at *4 (“The Third Circuit

has thus made clear that the possibility that Covid-19 may spread

to [the defendant’s] jail unit cannot, without more, justify

compassionate release.”).       Accordingly, Defendant has failed to

establish an “extraordinary and compelling reason for his release

under   §3582(c),”   Defendant’s   motion      warrants    denial   for   that

reason alone.

      Furthermore,   consideration       of   the   factors   set   forth   in

Section 3553 (a) also weigh against granting Defendant’s petition.

The   following   section   3553(a)      factors    are   applicable   to   my

decision:

      (1) the nature and circumstances of the offense
         and the history and characteristics of the
         defendant;

      (2)   the need for the sentence imposed—




                                    10
Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 11 of 13 PageID: 336



               (A)     to reflect the seriousness of the
                  offense, to promote respect for the law,
                  and to provide just punishment for the
                  offense;

               (B)     to afford adequate          deterrence      to
                  criminal conduct;

               (C)     to protect the public from further
                  crimes of the defendant; and

               (D)     to provide the defendant with needed
                  education    or   vocational    training,
                  medical care, or other correctional
                  treatment in the most effective matter.

       . . .   [and]

       (6)    the need to avoid unwarranted sentence
       disparities among defendants with similar records
       who have been found guilty of similar conduct[.]

18 U.S.C. § 3553(a)(1), (a)(2), (a)(6).

       Defendant asserts that “his current personal history and

characteristics favor resentencing,” and emphasizes that as part

of his cooperation and plea, at least ten other individuals were

convicted for their roles in the kidnapping scheme.                  Def. Br. at

11.    In that regard, Defendant has also submitted a letter in

support of his release from Rabbi Zvi Boyarsky, Director of the

Aleph Institute, a nonprofit organization that provides support

and rehabilitation to incarcerated individuals.                See ECF No. 57,

Def.    Supplemental   Reply.           Rabbi   Boyarksy’s     letter      details

Defendant’s considerable remorse, his observations of Defendant’s

significant     progress   while    incarcerated,        and   the      impact   of

Defendant’s     incarceration      on    his    family   members     and    their


                                        11
Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 12 of 13 PageID: 337



continued       support    for    Defendant.          Id.         While     Defendant’s

rehabilitation and family support is commendable, I, nonetheless,

find a continued need for the sentenced imposed.                            Defendant’s

remorse and significant rehabilitation do not mitigate the need

for a sentence which appropriately reflects the seriousness of

Defendant’s offense and promote respect for the law.                        See United

States v. Nesbitt, Crim. No., 2020 WL 3412577, at *3 (E.D. Pa.

June 22, 2020) (finding that defendant’s “family support” and

“efforts toward rehabilitation” did outweigh other section 3553(a)

factors which weighed in favor of denying compassionate release).

As noted above, Defendant’s conviction stems from his involvement

in a long undetected criminal organization which arranged for

violent kidnappings and beatings.                  I cannot overemphasize the

serious     nature    of     Defendant’s         crimes.         Although    Defendant

ultimately pleaded guilty to conspiracy to commit kidnapping, he

actually    participated         in   the   violence,          including    luring   and

beating a victim, as he admitted in his testimony during the trial

of his co-conspirators.          Furthermore, Defendants’ sentence was the

product of a downward departure and falls below the recommended

Guideline range of 87 to 108 months.                   See generally ECF No.44

Sentencing Transcript.           Defendant’s cooperation and willingness to

take responsibility for his actions were significant contributors

to Defendant’s 84 month sentence and               further reducing Defendant’s

sentence    –    by   more    than     one-quarter         –    would     undercut   the


                                            12
Case 3:14-cr-00251-FLW Document 59 Filed 06/25/20 Page 13 of 13 PageID: 338



seriousness of the offense at issue, Defendant’s very active role

in the scheme, and the need for general deterrence.            See United

States v. Bleicher, Crim. No. CR 19-99, 2020 WL 2744606, at *4

(D.N.J. May 27, 2020) (noting that defendant’s sentences was the

product of a downward departure from the Guideline range and a

further   reduction   “would    be   sharply   in   contravention   of     §

3553(a)(2)”). Accordingly, I find that the Section 3553(a) factors

also weigh against Defendant’s release.

  III. CONCLUSION

      For    the    foregoing    reasons,      Defendant’s    Motion     for

Compassionate Release is DENIED.



                                               /s/ Freda L. Wolfson
                                               Freda L. Wolfson
June 25, 2020                                  U.S. Chief District Judge




                                     13
